             Case 1:20-mj-07337-UA Document 6 Filed 08/18/20 Page 1 of 5
                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC #:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 8/18/2020
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA                                       :
                                                                :    20-MJ-7337 (VEC)
                 -against-                                      :
                                                                :        ORDER
 STALIN SANTANA PERDOMO,                                        :
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS the parties have requested an arraignment and plea by video conference;

        WHEREAS Mr. Perdomo is currently held at MDC;

         IT IS HEREBY ORDERED THAT a hearing by videoconference is scheduled for

August 25, 2020, at 9:00 A.M. Counsel will be provided with call-in instructions via email.

MDC is directed to produce Mr. Perdomo for his video appearance.

        IT IS FURTHER ORDERED THAT, no later than August 21, 2020, defense counsel

must file either an executed waiver (attached to this Order) or a letter requesting that the video

conference be rescheduled as an in-person conference on a date convenient to all parties.

        IT IS FURTHER ORDERED THAT, to optimize use of the Court’s video conferencing

technology, all parties on the call must:

        i.      Use a browser other than Microsoft Explorer to access the video feed on Court
        Call;
        ii.     Position the participant’s device as close to the WiFi router as is feasible;
        iii.    Ensure any others in the participant’s household are not using WiFi during the
        period of the call;
        iv.     If the participant is participating by video, connect to the audio portion of the
        videoconference by having Court Call call the participant at a desired phone number
        (landline or mobile), rather than using computer audio;
        v.      If there is ambient noise, the participant must mute his or her device when not
        speaking.
          Case 1:20-mj-07337-UA Document 6 Filed 08/18/20 Page 2 of 5




      Members of the public may attend the conference by dialing the audio-only line, 1-855-

268-7844, using the access code 32091812# and PIN 9921299#.


SO ORDERED.

Dated: August 18, 2020
      New York, NY
                                                         ______________________________
                                                               VALERIE CAPRONI
                                                               United States District Judge




                                            2 of 5
             Case 1:20-mj-07337-UA Document 6 Filed 08/18/20 Page 3 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                       WAIVER OF RIGHT TO BE
                          -v-                                          PRESENT AT CRIMINAL
                                                                           PROCEEDING
                                 ,
                                    Defendant.                                -CR-      ( )( )
-----------------------------------------------------------------X

Check Proceeding that Applies

____    Arraignment

        I have been given a copy of the indictment containing the charges against me and have
        reviewed it with my attorney. I understand that I have a right to appear before a judge in a
        courtroom in the Southern District of New York to confirm that I have received and
        reviewed the indictment; to have the indictment read aloud to me if I wish; and to enter a
        plea of either guilty or not guilty before the judge. After consultation with my attorney, I
        wish to plead not guilty. By signing this document, I wish to advise the court of the
        following. I willingly give up my right to appear in a courtroom in the Southern District
        of New York to advise the court that:

                 1)       I have received and reviewed a copy of the indictment.
                 2)       I do not need the judge to read the indictment aloud to me.
                 3)       I plead not guilty to the charges against me in the indictment.


Date:            ____________________________
                 Signature of Defendant


                 ____________________________
                 Print Name


____    Conference

        I have been charged in an indictment with violations of federal law. I understand that I
        have a right to be present at all conferences concerning this indictment that are held by a
        judge in the Southern District of New York, unless the conference involves only a question
        of law. I understand that at these conferences the judge may, among other things, 1) set a
        schedule for the case including the date at which the trial will be held, and 2) determine
        whether, under the Speedy Trial Act, certain periods of time should be properly excluded
        in setting the time by which the trial must occur. I have discussed these issues with my



                                                      3 of 5
           Case 1:20-mj-07337-UA Document 6 Filed 08/18/20 Page 4 of 5




        attorney and wish to give up my right to be present at the conferences. By signing this
        document, I wish to advise the court that I willingly give up my right to be present at the
        conferences in my case for the period of time in which access to the courthouse has been
        restricted on account of the COVID-19 pandemic. I request that my attorney be permitted
        to represent my interests at the proceedings even though I will not be present.


Date:          ____________________________
               Signature of Defendant


               ____________________________
               Print Name


____    Entry of Plea of Guilty

        I am aware that I have been charged with violations of federal law. I have consulted with
        my attorney about those charges. I have decided that I wish to enter a plea of guilty to
        certain charges. I understand I have a right to appear before a judge in a courtroom in the
        Southern District of New York to enter my plea of guilty and to have my attorney beside
        me as I do. I am also aware that the public health emergency created by the COVID-19
        pandemic has interfered with travel and restricted access to the federal courthouse. I have
        discussed these issues with my attorney. By signing this document, I wish to advise the
        court that I willingly give up my right to appear in person before the judge to enter a plea
        of guilty. By signing this document, I also wish to advise the court that I willingly give up
        any right I might have to have my attorney next to me as I enter my plea so long as the
        following conditions are met. I want my attorney to be able to participate in the proceeding
        and to be able to speak on my behalf during the proceeding. I also want the ability to speak
        privately with my attorney at any time during the proceeding if I wish to do so.



Date:          _________________________                        ____________________________
               Print Name                                Signature of Defendant

I hereby affirm that I am aware of my obligation to discuss with my client the charges contained
in the indictment, my client’s rights to attend and participate in the criminal proceedings
encompassed by this waiver, and this waiver form. I affirm that my client knowingly and
voluntarily consents to the proceedings being held in my client’s absence. I will inform my client
of what transpires at the proceedings and provide my client with a copy of the transcript of the
proceedings, if requested.

Date:          ____________________________
               Signature of Defense Counsel




                                                4 of 5
            Case 1:20-mj-07337-UA Document 6 Filed 08/18/20 Page 5 of 5




               ____________________________
               Print Name


Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter also
translated this document, in its entirety, to the defendant before the defendant signed it. The
interpreter’s name is: _______________________.


Date:          _________________________
                  Signature of Defense Counsel



Accepted:      ________________________
               Signature of Judge
               Date:




                                                5 of 5
